This case was affirmed at a former day of this term. The only bill of exception in the record appeared to have been filed too late. Appellant accompanies his motion by a properly certified supplemental transcript in which is brought forward an extension order made in due time by the trial court, allowing to appellant additional time within which to file statement of facts and bills of exception. The bill referred to was filed within the time comprehended by said order of extension, and will now be considered.
Said bill of exception complains of argument of the State's attorney. The bill is qualified at some length by the trial judge. No exception was taken to the qualification. It appears from the qualification that counsel for the defense had severely criticised the State witnesses and had argued to the jury that they were testifying falsely to protect the alleged purchaser of the liquor charged to have been sold by appellant, and that in what was said by the district attorney he was but replying to the argument and criticism of the defendant's attorney. Appellant admitted while a witness on this trial that he had been convicted for possessing intoxicating liquor for purposes of sale. We have carefully examined the testimony with a view of determining whether or not the statement made by the prosecuting attorney was one of such nature as might be calculated to injuriously affect the rights of the appellant. We are unable to believe it of such nature.
The motion for rehearing will be overruled.
Overruled. *Page 283